     Case 1:18-cv-01079-RJJ-RSK ECF No. 11 filed 01/04/19 PageID.53 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT MICHIGAN



STRIKE 3 HOLDINGS, LLC,                        )
                                               )
               Plaintiff,                      )   Civil Case No. 1:18-cv-01079-RJJ-RSK
                                               )
v.                                             )
                                               )
JOHN DOE subscriber assigned IP                )
address 99.51.10.40,                           )
                                               )
               Defendant.                      )
                                               )


                   PLAINTIFF’S NOTICE OF SETTLEMENT AND
              VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

         PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 99.51.10.40 (“Defendant”), through

Defendant’s counsel, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.   Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.




                                              1
  Case 1:18-cv-01079-RJJ-RSK ECF No. 11 filed 01/04/19 PageID.54 Page 2 of 3




       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: January 4, 2019                               Respectfully submitted,

                                                     BOROJA, BERNIER & ASSOCIATES
                                                     PLLC

                                                     /s/ Joel A. Bernier
                                                     By: JOEL A. BERNIER (P74226)
                                                     49139 Schoenherr Rd.
                                                     Shelby Township, MI 48315
                                                     T: 586-991-7611
                                                     F: 586-991-7612
                                                     Email: Bbclawgroup@gmail.com
                                                     Attorney for Plaintiff




                                                 2
  Case 1:18-cv-01079-RJJ-RSK ECF No. 11 filed 01/04/19 PageID.55 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                     By: /s/ /s/ Joel A. Bernier _ _
                                                            Joel A. Bernier, Esq.




                                                3
